DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110224918 A1 (Floeder), in view of US 20170287166 A1 (Claveau) and in further view of Hold-Geoffroy, Yannick & Sunkavalli, Kalyan & Eisenmann, Jonathan & Fisher, Matt & Gambaretto, Emiliano & Hadap, Sunil & Lalonde, Jean-Frangois. (2017). A Perceptual Measure for Deep Single Image Camera Calibration. (Hold-Geoffroy).
Regarding Claims 1 and 7, Floeder teaches:
An image detection scanning system for object surface defects, suitable for inspecting an object, the system comprising: a driver component carrying the object, wherein a surface of the object is divided along an extension direction into a plurality of an inspection system configuration and method for web manufacturing process that consists of transportation, cameras, lights, and image processing to detect defects based on captured images while materials move through section apparatus). 
Floeder does not teach explicitly on a camera calibration method based on multiple images. However, Claveau teaches (Claveau: Fig. 6 and [0095]-[0123], a camera intrinsic parameter calibration methods that relies on multiple images captured at different angles through an iterative process to reach a threshold quality level, and an iterative process to bring camera parameters within a threshold level, where set up alert for meet or fail the preset parameters are design choices;  [0082]-[0083] light source maybe structured light, coherent light and etc., where the light would form an incident angle from camera detection position if a camera has no built-in light).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Floeder with a camera calibration method based on multiple images as further taught by Claveau. The advantage of doing so is to enable real time calibration, reduce calibration time, and improve the ease of use for the user (Claveau: [0004]-[0007]).
Floeder as modified by Claveau does not teach explicitly using a single captured image to calibrate camera. However, Hold-Geoffroy teaches ((Hold-Geoffroy: Section 4, a CNN based image calibration network that trains the model for automatic camera calibration from single image; the network obtains an image from a SUN360 database (i.e. 3D point on a surface of a sphere); the pixels of the image is transformed into an image plane with camera intrinsic and extrinsic parameter values and represented as view, pitch and roll (projective camera model) as in Section 3 and Table 1; the image is rectified with camera model parameters and projective camera model and process iterates with different set of camera model parameters exemplified in the Table 1; which yields a training dataset of 389,760 pairs, which is stored for calibration purpose).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Floeder with a signal-captured image to calibrate camera as further taught by Hold-Geoffroy. The advantage of doing so is to enable a method to calibrate camera to ease use of user (Hold-Geoffroy: Introduction).
Regarding Claims 2 and 9, Floeder as modified teaches all elements of Claims 1 and 7 respectively. Floeder as modified further teaches:
The image detection scanning system for object surface defects according to claim 1, wherein the processor determines whether the setting parameter is normal by determining whether average brightness of the test image satisfies predetermined brightness (Claveau: [0108], [0131], camera parameters are checked based weighted sum or average; and [0004] The intrinsic parameters of a camera relate to the internal geometry and optical characteristics of the camera itself, where brightness is related to the exposure time among others).
Regarding Claim 3, Floeder as modified teaches all elements of Claim 1. Floeder as modified further teaches:
The image detection scanning system for object surface defects according to claim 1, wherein the setting parameter comprises a photosensitivity value, an exposure value, a focal length value, a contrast setting value, or any combination thereof (Claveau: [0004] The intrinsic parameters of a camera relate to the internal geometry and optical characteristics of the camera itself, where brightness is related to the exposure time among others).
Regarding Claims 4 and 10, Floeder as modified teaches all elements of Claims 1 and 7 respectively. Floeder as modified further teaches:
The image detection scanning system for object surface defects according to claim 1, wherein the processor drives the photosensitive element to perform the calibration operation if the setting parameter is abnormal and the photosensitive element has not yet performed the calibration operation (Floeder: [0068], system registration process; and Claveau: Fig. 6 and [0095]-[0123], an iterative process to bring camera parameters within a threshold level. It is noted that system needs to calibrate in initial stage and regularly to meet manufacturing requirements).
Regarding Claims 5 and 11, Floeder as modified teaches all elements of Claims 1/4 and 7/10 respectively. Floeder as modified further teaches:
The image detection scanning system for object surface defects according to claim 4, wherein the photosensitive element adjusts the setting parameter according to a parameter configuration file in the calibration operation, and captures another test image according to the adjusted setting parameter (Claveau: Fig. 6 and [0095]-[0123], an iterative process to bring camera parameters within a threshold level).
Regarding Claim 6, Floeder as modified teaches all elements of Claim 1. Floeder as modified further teaches:
The image detection scanning system for object surface defects according to claim 1, if the setting parameter is normal, the processor drives the driver component to sequentially move the plurality of areas to the detection position, and drives the photosensitive element to sequentially capture the detection image of the area sequentially located at the detection position (Floeder: Figs. 1-3, web manufacturing line).
Regarding Claim 8, Floeder as modified teaches all elements of Claim 7. Floeder as modified further teaches:
The image detection scanning method for object surface defects according to claim 7, wherein in the step of generating the warning signal, the warning signal is generated if the setting parameter is abnormal and the photosensitive element has alerting signal for defect; Claveau: Fig. 6 and [0095]-[0123], an iterative process to bring camera parameters within a threshold level, where set up alert for meet or fail the preset parameters are design choices) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649